Title: From Benjamin Franklin to Chapel, 12 September 1784
From: Franklin, Benjamin
To: Chapel, Jacques


				
					Passy ce 12. Septembre 1784
				
				J’ai reçu, Monsieur, la Lettre dont vous m’avez honoré le 7 du courant. Je ne puis vous donner la Lettre de Recommandation que vous desirez pour le Ministre Américain à Londres, puisque nous n’avons point encore de Ministre dans cette Ville; et il y a trop long temps que J’en suis absent pour être en état de vous faire connoitre les Maisons de Commerce les plus accreditées de ce Pays.
				J’ai l’honneur d’etre trés parfaitement, Monsieur, votre tres humble et très obeissant Serviteur./.
				
					B. Franklin
					M. Jacqs. Chapel.
				
			